DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 01 March 2021. No claims are amended. Claims 21-24 and 31-44 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 33, 39, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “the imaging modality utilizes a plurality of linking structures to form predetermined indicia that is readable by the imaging modality”. This limitation is not supported 
Claim 21 is rejected for not being sufficiently described in the specification to show possession of the claimed invention. Linking structures are described as both internal physical structure of the implant and lines added over an image of the implant. For example, the specification states “The linking structures are interconnected to substantially form the internal structure” [000012], “The linking structures form predetermined indicia such that the indicia are discernible by x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, and/or magnetic resonance imaging” [000012] and “A readable portion 202 includes an internal structure 204 inside the readable portion 202. The internal structure 204 includes linking structures 206 that interconnect to form the internal structure 204” [000056]. These statements all connote physical structure that can be seen in an image. However, the linking structures are illustrated in figs. 7, 7A, 8, and 8A as straight lines 206 added over an image of the physical structure of the readable portion of the implant. Since the description of the linking structures, and their relationship with the implant structure, is unclear, claims directed to an implant including linking structures are not sufficiently described in the written description to show possession of the claimed invention.
Claims 33 and 39 recite the same new matter and insufficiently described subject matter as claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 32, 33, 36, 39, 42, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “the imaging modality utilizes a plurality of linking structures to form predetermined indicia that is readable by the imaging modality” and also recites “said plurality of linking structures comprise a first set of two linking structures which are interconnected at said longitudinal ends at a different angle than a second set of two linking structures to form the readable portion of the implant device”. These limitations render the claim indefinite because the linking structures are recited as both being utilized by the imaging modality to form indicia (and thus formed by the imaging modality) and as physical structure of the implant.
Claims 33 and 39 recite the same indefinite limitations as claim 21 and are indefinite for the same reasons provided for claim 21.
Claims 32, 36, and 42: since it is not clear whether the linking structures that form predetermined indicia are part of the structure of the implant or added by the imaging modality, it is unclear what is meant by “the main portion does not exhibit predetermined indicia”.
Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. The examiner notes that the remarks filed 01 March 2021 are identical to the remarks .
Applicant submits, on p. 6, that the limitation “the imaging modality utilizes a plurality of linking structures to form predetermined indicia that is readable by the imaging modality” is clearly supported by paragraph [000012]. The examiner respectfully disagrees. Paragraph [000012] states “The linking structures are interconnected to substantially form the internal structure” and “The linking structures form predetermined indicia such that the indicia are discernible by x-ray, fluoroscopy, computed tomography, electromagnetic radiation, ultrasound, and/or magnetic resonance imaging”. Saying that the linking structures form indicia discernible by an imaging modality is not equivalent to reciting the imaging modality utilizes a plurality of linking structures to form predetermined indicia.
Applicant submits, on p. 6-7, that they are “unaware of any prohibition on having a projected image be part of a claim limitation. Indeed the Office has issued a number of patents pertaining to holograms (and claiming a "projection") over the years”. Applicant has not provided any examples of patents pertaining to holograms and claiming a projection. Furthermore, the previous office action did not state that a projected image could not be part of a claim limitation, merely that the previous version of claim 21, containing the limitation “the imaging modality projects a plurality of linking structures onto the implant device” was inconsistent with the later recitation that the linking structures formed the readable portion of the implant device which is a physical structure. 
Applicant submits, on p. 7, that “the linking structures are in fact part of the claimed system, and their presence on the implant is discernible by one of the aforementioned imaging modalities and used to locate and read the predetermined indicia” but then states “Predetermined 
Applicant submits, on p. 7, “the imaging modality is reading and interpreting actual structure on the implant, albeit structure that is highlighted or identified through the use of the linking structures.” The examiner notes that the linking structures are described and recited as forming part of the implant structure and as lines on an image of the implant structure. Since a linking structure cannot be both physical structure and a line created on an image of physical structure, the claims are indefinite.
S/N: 14/302,133Kieser, BrianArt Unit: 3735Page -7-Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791